Filed
                                                                                        Washington State
                                                                                        Court of Appeals
                                                                                         Division Two

                                                                                          July 21, 2020
    IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

                                          DIVISION II
 STATE OF WASHINGTON,                                               No. 53000-7-II

                            Respondent,

        v.

 WILLIAM RICARDO LOWE,                                        UNPUBLISHED OPINION

                             Appellant.



       GLASGOW, J.—William Ricardo Lowe and Susan Mantesta were dating and he was living

with her temporarily. During an argument, Lowe assaulted Mantesta by choking her. Mantesta

called 911, and while she was on the phone, Lowe said he would kill her and burn down her house

before the police arrived. Mantesta testified that she understood this to be a threat intended to

persuade her not to seek police assistance.

       The State charged Lowe with several crimes, including witness intimidation, and the jury

found him guilty of this charge. Lowe appeals his witness intimidation conviction, arguing that the

State did not present evidence sufficient to prove beyond a reasonable doubt that he made the threat

in an attempt to induce Mantesta not to report the assault to the police. Lowe also asks this court

to strike the DNA collection fee in his judgment and sentence. The State concedes this fee should

be stricken.

       We affirm Lowe’s witness intimidation conviction because sufficient evidence supported

the jury’s verdict. We accept the State’s concession and remand for the trial court to strike the

DNA collection fee from Lowe’s judgment and sentence.
No. 53000-7-II


                                             FACTS

        In 2018, Lowe and Mantesta had been dating intermittently for about four years. In June

2018, Lowe and Mantesta had a heated argument in Mantesta’s home. As the argument escalated,

Lowe flipped over a coffee table in the living room, breaking a glass. Then, after getting up and

going into the bathroom, Lowe, who is black, said to Mantesta, who is white, “All you white people

are the same.” Verbatim Report of Proceedings (Dec. 11, 2018) (VRP) at 297. Mantesta responded

using a racial epithet.

        Mantesta said that Lowe came immediately out of the bathroom and held her against a wall.

Pressing his hands around Mantesta’s throat, Lowe said, “‘Say it one more time, I’ll kill you. Go

ahead, say it.’” VRP at 277. Mantesta testified that she could not breathe or speak. After about 10

or 15 seconds, Lowe let go.

        Mantesta then asked Lowe to leave several times, but he did not go. Mantesta said she

would call 911, and she did. Lowe stood close by Mantesta and could hear her end of the

conversation. As Mantesta spoke with the dispatcher, Lowe said he would burn her house down

and kill her before the police arrived.

        Officer Kelly Clark found Mantesta waiting outside the house. Sergeant Kenny Driver also

came to the house and took a written statement from Mantesta, who told Driver that during the 911

call, Lowe said that if she called the police she “would be dead when they got here and he would

burn this house down.” VRP at 326.

        Lowe was arrested and charged with second degree assault, intimidating a witness under

RCW 9A.72.110(1)(d), felony harassment, and third degree malicious mischief, all with domestic

violence designations.


                                                2
No. 53000-7-II


        At trial, the jury heard a recording of the 911 call. Lowe could be heard yelling on the

recording. Mantesta testified that she did not think Lowe would act on his threats, but she

considered them “scare tactic[s]” designed “to get [her] not to call.” VRP at 304.

        The jury found Lowe not guilty of second degree assault and third degree malicious

mischief. But the jury convicted Lowe of the lesser included offense of fourth degree assault,

intimidating a witness, and felony harassment, each with a special verdict finding of domestic

violence. Lowe had past felony convictions, but the trial court imposed the $100 DNA collection

fee.

        Lowe appeals his conviction for intimidating a witness under RCW 9A.72.110(1)(d). He

also appeals the judgment and sentence provision imposing the DNA collection fee.

                                             ANALYSIS

                                  I. SUFFICIENCY OF THE EVIDENCE

        Lowe argues that the State’s evidence was not sufficient to convict him of witness

intimidation because the evidence did not establish that he attempted to induce Mantesta not to

call the police. Lowe contends that “his plain words overheard on the phone call” were not enough

to prove that he attempted to prevent Mantesta from reporting the incident. Br. of Appellant at 6.

Lowe also argues that the evidence was insufficient to convict him of witness intimidation because

Mantesta did not think he would carry out his threat and because he “did not interfere” with her

911 call. Id. We disagree and affirm his conviction.

        Due process requires the State to prove beyond a reasonable doubt every element of a

charged crime. State v. Kalebaugh, 183 Wn.2d 578, 584, 355 P.3d 253 (2015). “Evidence is

sufficient to support a conviction if, viewed in the light most favorable to the prosecution, it permits


                                                   3
No. 53000-7-II


any rational trier of fact to find the essential elements of the crime beyond a reasonable doubt.”

State v. Heutink, 12 Wn. App. 2d 336, 359, 458 P.3d 796 (2020) (citing State v. Salinas, 119 Wn.2d

192, 201, 829 P.2d 1068 (1992)). “‘A claim of insufficiency admits the truth of the State’s evidence

and all inferences that reasonably can be drawn therefrom.’” Id. (quoting Salinas, 119 Wn.2d at

201). Circumstantial evidence is no less reliable than direct evidence. State v. Smith, 185 Wn. App.

945, 957, 344 P.3d 1244 (2015). We defer to the jury on conflicting testimony, witness credibility,

and the persuasiveness of evidence. State v. Pinkney, 2 Wn. App. 2d 574, 580, 411 P.3d 406 (2018).

       To convict Lowe of witness intimidation, the State had to present evidence sufficient to

prove beyond a reasonable doubt that Lowe (1) used a threat, (2) “against a current or prospective

witness,” and (3) attempted to “[i]nduce [the witness] not to report . . . information relevant to a

criminal investigation.” RCW 9A.72.110(1)(d). A person makes a “‘[t]hreat’” against a witness

when they “communicate, directly or indirectly, the intent immediately to use force against any

person who is present at the time.” RCW 9A.72.110(3)(a)(i).1

       In assessing whether the defendant intimidated a witness, “‘jurors [are] required to consider

the inferential meaning as well as the literal meaning of [communications].’” State v. Gill, 103

Wn. App. 435, 445, 13 P.3d 646 (2000) (alterations in original) (quoting State v. Scherck, 9 Wn.

App. 792, 794, 514 P.2d 1393 (1973)). The threat need not actually reach the witness for the jury

to find that the defendant attempted to induce the witness not to report. See State v. Anderson, 111

Wn. App. 317, 322, 44 P.3d 857 (2002) (noting that the witness intimidation statute “requires no




1
 RCW 9A.72.110(3)(a)(ii) also includes situations where a person makes a statement constituting
a threat under RCW 9A.04.110(27), but that alternative was not presented to the jury in this case.


                                                 4
No. 53000-7-II


proof that the defendant intended his threats to reach the victim,” and affirming the defendant’s

conviction on the basis of a threatening letter that never reached the witness).

       In State v. Whitfield, this court considered the meaning of the phrase “attempts to induce”

in the similar context of witness tampering under RCW 9A.72.120(1). 132 Wn. App. 878, 897,

134 P.3d 1203 (2006). A person is guilty of witness tampering when they attempt to induce a

witness to testify falsely or withhold any testimony. Id. We held that it does not matter whether

the defendant was successful in their attempt to induce the witness to give false testimony:

“Whitfield completed the crime of witness tampering when he attempted to induce [the witness]

to give false testimony. It remains irrelevant whether he succeeded in his attempt.” Id. at 898.

       In contrast, in State v. Savaria, Division One held that the evidence was not sufficient to

convict the defendant of witness intimidation by attempting to influence a witness’s testimony

under RCW 9A.72.110(1)(a) when the defendant walked by a window where the witness was

meeting with the prosecutor and “menacingly glar[ed] at her and ‘flip[ped] her off.’” 82 Wn. App.

832, 835, 840-41, 919 P.2d 1263 (1996). The court reasoned, “Savaria’s actions . . . certainly

evidenced his unhappiness that [the witness] was at the courthouse apparently willing to testify

against him, but they did not provide a basis for the jury to conclude that Savaria was thereby

attempting to influence the content of [the witness’s] testimony.” Id. at 841.

       Lowe does not contest that his statements constituted a threat under RCW

9A.72.110(3)(a)(i)-(ii). Instead, he argues that the evidence was insufficient to support the jury’s

finding that he made the threat in an attempt to induce Mantesta not to report the assault to the

police. Lowe contends that the plain words of the threat alone did not prove that he was attempting

to induce Mantesta not to report the incident. But the threat did not have to succeed and the jury


                                                 5
No. 53000-7-II


was not required to rely solely on the plain words of Lowe’s comment—it could infer intent from

context and in conjunction with the other evidence presented at trial. Whitfield, 132 Wn. App. at

898; Gill, 103 Wn. App. at 445. In reviewing the sufficiency of the evidence, we draw reasonable

inferences in favor of the State. Salinas, 119 Wn.2d at 201.

        The State presented ample evidence that Lowe made his statement while Mantesta was in

the process of reporting the incident to the police. Lowe himself testified he knew Mantesta was

on the phone with 911 and he was close enough to hear what she was saying. The jury easily could

have inferred from the context of Lowe’s comment and Mantesta’s testimony that he was

attempting to scare Mantesta into hanging up the phone. And Mantesta testified that this was

precisely how she construed the comment. “It was a scare tactic to let me know he was mad, to get

me not to call.” VRP at 304.

        Unlike in Savaria, where the court held the defendant was not attempting to influence the

witness’s testimony when the proceeding was already well underway, Lowe threatened Mantesta’s

life during her attempt to report the assault. There was sufficient time for Mantesta to stop

providing information to the police. Lowe testified that calling the police was “just not the way we

handle things.” VRP at 344. On cross-examination, Lowe acknowledged that he did not want

Mantesta calling the police. Together, the evidence supported a reasonable inference that Lowe

made the threat in an attempt to induce Mantesta to hang up the phone and stop reporting the

assault to the police.

        To the extent Lowe argues that Mantesta never believed he would carry out the threat and

that he did not actually interfere with her 911 call, these arguments do not undermine the

sufficiency of the evidence. Under Anderson, even a threat that never reaches the victim may be


                                                 6
No. 53000-7-II


an attempt to induce a witness not to report a crime. 111 Wn. App. at 322. And under Whitfield,

an unsuccessful attempt to induce a witness to change their story is still an attempt to induce. 132

Wn. App. at 898. Whether or not Mantesta believed Lowe would act on his threats and whether he

actually interfered with the 911 call have no bearing on the sufficiency of the evidence in this case.

       We affirm Lowe’s witness intimidation conviction.

                                     II. DNA COLLECTION FEE

       Lowe argues that this court must strike the $100 DNA collection fee because he had past

felony convictions, the State had already collected his DNA, and imposing the DNA collection fee

was an impermissible discretionary legal financial obligation. Lowe has two felony convictions

from 2005 and 2006. The State “checked its records and noticed that there is an indication that

Lowe has previously provided a DNA sample.” Br. of Resp’t at 11. The State concedes that the

DNA collection fee should be stricken. We accept the State’s concession and remand for the trial

court to strike the $100 DNA collection fee from Lowe’s judgment and sentence.




                                                  7
No. 53000-7-II


                                        CONCLUSION

       We affirm Lowe’s conviction for witness intimidation, but we remand to strike the DNA

collection fee from his judgment and sentence.

       A majority of the panel having determined that this opinion will not be printed in the

Washington Appellate Reports, but will be filed for public record in accordance with RCW

2.06.040, it is so ordered.



                                                     Glasgow, J.
 We concur:



 Lee, C.J.




 Cruser, J.




                                                 8